Title: Thomas Jefferson to John Minor, 10 July 1809
From: Jefferson, Thomas
To: Minor, John


          Dear Sir  Monticello July 10. 09
          I recieved, three days ago only, your favor of May 17. I was intimately acquainted with Colo Bernard Moore & much attached to him, & would certainly have done any thing for him I could for him then, or his family now. but I do not recollect that I was one of his trustees, & still less that I ever acted in the trust. my distance from him & my other occupations were such as to prevent it; & I certainly do not possess a scrip of pen in evidence that I ever intermeddled in a single act concerning the trust. still it is possible. after a lapse of forty odd years, and a total abstraction from matters of this kind, I can affirm nothing on my memory alone. I know that mr Lyons was an admr of the Speaker Robinson, & that Colo Moore was a considerable debtor. if mr Lyons knows that I acted as a trustee I shall be ready to act again, where right. but the case must be made very plain, & I must incur no risk by what I do. in the present case for instance, I must undertake to convey only whatsoever title, interest or authority may still exist in me as a trustee. I could not even covenant against any former act of my own, because I have no means of knowing that I may not have joined in a conveyance of this very land, for instance, to another. if the purchaser errs in stating a right to be in me, he must be contented to obtain no more than such right as may be in me.
          I thank you for the kind indulgence with which you have viewed the acts of my administration. of it’s wisdom the world must judge. of it’s integrity my conscience is to me the witness. I rejoice in the prospect of a pacification with England. in what degree it is owing to the past or present administration is not worth a thought. whatever claims the former might have, mr Madison had the principal agency, and the latter acts are entirely his. I always considered it as among the happiest circumstances of my administration that the harmony & cordiality which subsisted among all it’s members amalgamated us into one mind. we had never a question who had a right to the merit or demerit of any particular measure; for in truth all measures of importance were the measures of all. the prospect of peace with England is delightful, & the preservation of it with all the world most desirable. on that depends our liberation from debt and the example & the benefit of applying the public contributions towards making our country a paradise instead of a slaughter house.
          Will you be so good as to communicate to mr Pendleton what may be requisite as an answer to the letter from him inclosed in yours? I salute you with the highest esteem & respect.
          
            Th:
            Jefferson
        